—In an action for divorce and ancillary relief, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Richmond County (Marrero, J.), dated May 24, 1996, as granted the application of her former counsel, Barbara Bevando Sobal, to hold her in contempt and awarded costs against her in the amount of $1,500.
Ordered that the appeal is dismissed, without costs or disbursements.
The Supreme Court held the plaintiff in contempt for her failure to comply with various orders issued in connection with a fee dispute between her and her former counsel in the matrimonial action, Barbara Bevando Sobal. The order was issued following a hearing held on May 20 and May 21, 1996. Since the plaintiff has failed to order and settle a transcript of the hearing, her appeal must be dismissed (see, CPLR 5525 [a]; Matter of Nicoll, 191 AD2d 444; Matter of Baiko v Baiko, 141 AD2d 635). O’Brien, J. P., Thompson, Santucci and McGinity, JJ., concur.